                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

PETER ALPERT and REBECCAH DRILL, :
     Plaintiffs,                 :
                                 :
     v.                          :                    Case No. 3:14-cv-1872 (SRU)
                                 :
STARWOOD HOTELS and RESORTS      :
WORLDWIDE and SHERATON           :
OVERSEAS MANAGEMENT,              :
     Defendants.                 :

             RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         In this personal injury suit, plaintiffs Peter Alpert and Rebeccah Drill bring claims for

negligence and loss of consortium against defendants Starwood Hotels and Resorts Worldwide

and Sheraton Overseas Management, relating to spinal cord and other injuries sustained by

Alpert while on vacation at the Sheraton Hacienda del Mar Resort in Cabo St. Lucas, Mexico.

Compl., Doc. No. 1, at 1. Specifically, plaintiffs allege that defendants: (1) failed to take proper

safety precautions for their beach waterfront; (2) failed to properly monitor their beach

waterfront; (3) failed to provide proper warnings pertaining to the dangerous waterfront and surf

conditions; (4) failed to properly train their management and employees in water safety; and (5)

failed to adhere to the appropriate standard of care for water safety for similar waterfront resorts.

Id. at 7–8. The threshold issue is whether Mexican or Connecticut tort law should apply. I

conclude that Mexican law applies, and that plaintiffs fail to meet the “direct and immediate

consequence” standard for causation under Mexican law. Accordingly, I grant defendants’

motion for summary judgment.
I.          Background

             On December 25, 2012, Plaintiff Peter Alpert and his wife, Plaintiff Rebeccah Drill,

     were staying at the Sheraton Hacienda del Mar Resort (“Resort”) located in Cabo San Lucas,

     Mexico. Def’s Mem. Supp. Mot. Sum. J., Doc. No. 73-1, at 1. Alpert and Drill are residents of

     Massachusetts, and the Resort is managed by Sheraton Overseas Management Corporation

     through its parent company, Defendant Starwood Hotels. Id. at 1, 4; Mem. in Opp’n Def’s Mot.

     Sum. J., Doc. No. 84, at 2. The Resort is a member of a property owners’ association called Cabo

     del Sol, which is comprised of houses, two golf courses, and two hotels including the Sheraton

     Hacienda del Mar. Mem. in Opp’n Def’s Mot. Sum. J., Doc No 84, at 4.

            There is no dispute that the waterfront at Hacienda del Mar is dangerous. Id. Defendants

     admit in their answer that “[t]he surf along the coast of Cabo San Lucas is extremely dangerous”

     and that the waterfront is unprotected and prone to dangerous waves and tides.” Def’s Answer,

     Doc. No. 29, at 5. The brochure that Defendants allegedly provided to Alpert upon his arrival,

     which he denies receiving, states that “seasonal beach changes can result in waves that break

     directly on to the beach . . . [t]hese conditions can be very dangerous because an inexperienced

     person[] who . . . is unaware of the oncoming wave may be thrust ‘over the falls’ head first

     directly onto the beach or into the shallow water at the sand bar . . . [which] can cause one’s head

     or shoulder to strike the beach or the shallow bottom.” Mem. in Opp’n Def’s Mot. Sum. J., Doc.

     No. 84, at 14.

            Alpert has been involved in water-related activities since he was young. Beth Alpert Dep.

     Trans., Doc. No. 73-7, at 32–33. According to Alpert’s sister Beth Alpert, Alpert “has taken part

     in activities such as swimming, sailing on lakes, water skiing, and has taught sailing to others.”

     Beth Alpert Dep. Trans., Doc. No. 73-7, at 32–34. Alpert has “vacationed with his family at

     beachfront resorts in locations such as Puerto Rico, Saint Kitts, Cabo, Cancun, Cape Cod,
                                                      2
      
Martha’s Vineyard, Nevis, Young Island, and Saint John.” Rebeccah Drill Dep. Trans., Doc. No.

73-9, at 22–26. According to Alpert’s wife Rebeccah Drill, the family went on a beach vacation

once each year for 15 years prior to Alpert’s injury, and they stayed at the Hacienda del Mar

Resort 10–15 years before the present incident. Id. at 24–25.

       On December 25, 2012, the date of the subject incident, Alpert went on a whale-watching

excursion with his family. Peter Alpert Dep. Trans., Doc. No. 73-10, at 22. Alpert then had lunch

with his brother Scott at the Resort, and Scott asked Alpert to accompany him to the ocean

afterwards. Id. at 24. Scott entered the water first, and was 30 seconds to one minute ahead of

Alpert. Id. at 25. Scott described the state of the water as “good rough surf.” Scott Alpert Dep.

Trans., Doc. No. 73-8, at 85. Alpert stated that he was standing in “maybe two feet of water”

when he saw a large wave coming toward him. Peter Alpert Dep. Trans., Doc No. 73-10, at 25–

26. Alpert “turned around so that [the wave] wouldn’t hit [him] in the face,” and was struck in

the back. Id. at 26. He began to tumble around in the surf, and his head hit the bottom of the

sand, temporarily paralyzing his arms and legs. Id. He floated face down in the water, unable to

move, and feared that he would drown. Id. Moments later several people grabbed him and pulled

him out of the water onto the sand. Id. The same wave struck Scott Alpert, but he was not

injured because he “ducked” into the ocean wave, and he was further out in the ocean than

Alpert. Scott Alpert Dep. Trans., Doc. No. 73-8, at 77–78.

       Paramedics eventually arrived at the scene and transported Alpert by ambulance to

Ameridad Hospital; Alpert was transferred to UC San Diego trauma center on December 28,

2012. Peter Alpert Dep. Trans., Doc. No. 73-10, at 43. Alpert returned to Massachusetts 11 days

later, where he was admitted to the Spaulding Rehabilitation Hospital for rehabilitation and

therapy. Pl’s Compl., Doc. No. 1, at 6. He was discharged from Spaulding after more than three



                                                 3
 
      weeks, requires continued follow up medical care, and will continue to require such care for the

      rest of his life. Id. Alpert’s complaint lists his injuries as blunt trauma to the head, cranial, and

      cervical spine; severe abrasions to the forehead; central cord syndrome; multiple herniated discs;

      severe stenosis due to edema; temporary loss of all sensation and movement from the neck

      down; permanent loss of fine motor coordination in hands and feet; neurogenic bladder; loss of

      sensation in bowel and bladder; and multiple dental injuries requiring treatment. Id. at 5–6.


II.           Standard of Review

              Summary judgment is appropriate when the record demonstrates that there is no genuine

      dispute regarding any material fact and the movant is entitled to judgment as a matter of law.

      Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986)

      (plaintiff must present affirmative evidence in order to defeat a properly supported motion for

      summary judgment).

              When ruling on a summary judgment motion, the court must construe the facts in the

      light most favorable to the non-moving party and must resolve all ambiguities and draw all

      reasonable inferences against the moving party. Anderson, 477 U.S. at 255; Matsushita Elec.

      Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Adickes v. S.H. Kress & Co., 398

      U.S. 144, 158-59 (1970); see also Aldrich v. Randolph Cent. Sch. Dist., 963 F.2d. 520, 523 (2d

      Cir. 1992) (court is required to resolve all ambiguities and draw all inferences in favor of the

      non-moving party). When a motion for summary judgment is properly supported by

      documentary and testimonial evidence, however, the non-moving party may not rest upon the

      mere allegations or denials of his pleadings, but must present sufficient probative evidence to

      establish a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

      Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995).


                                                         4
       
       Only when reasonable minds could not differ regarding the import of the evidence is

summary judgment proper. Bryant v. Maffucci, 923 F.2d 979, 982 (2d Cir. 1991); see also

Suburban Propane v. Proctor Gas, Inc., 953 F.2d 780, 788 (2d Cir. 1992). If the non-moving

party submits evidence that is merely colorable, or is not significantly probative, summary

judgment may be granted. Anderson, 477 U.S. at 249-50.

          The mere existence of some alleged factual dispute between the parties will
          not defeat an otherwise properly supported motion for summary judgment;
          the requirement is that there be no genuine issue of material fact. As to
          materiality, the substantive law will identify which facts are material. Only
          disputes over facts that might affect the outcome of the suit under the
          governing law will properly preclude the entry of summary judgment.
          Factual disputes that are irrelevant or unnecessary will not be counted.

Id. at 247-48. To present a genuine issue of material fact, there must be contradictory evidence

such that a reasonable jury could return a verdict for the non-moving party. Id. at 248.

       If the non-moving party has failed to make a sufficient showing on an essential element

of his case with respect to which he has the burden of proof at trial, then summary judgment is

appropriate. Celotex, 477 U.S. at 322. In such a situation, there can be no genuine issue with

respect to any material fact, because a complete failure of proof concerning an essential element

of the non-moving party’s case necessarily renders all other facts immaterial. Id. at 322-23;

Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995) (movant’s

burden satisfied if he can point to an absence of evidence to support an essential element of non-

moving party’s claim). In short, if there is no genuine issue of material fact, I may grant a

motion for summary judgment. Celotex, 477 U.S. at 323.




                                                 5
 
III.      Discussion

       A. Choice of Law Analysis

          The parties disagree regarding which jurisdiction’s law should be applied. The defendants

   argue for the application of Mexican law, essentially following the traditional lex loci delictus

   rule, which applies the law of the jurisdiction in which the tort took place. The plaintiffs argue

   that Connecticut law should apply under the more modern “significant relationship test,” which

   calls for the application of the law of the jurisdiction that has the most significant relationship to

   the controversy in accordance with the principles of the Restatement (Second) of Conflict of

   Laws. See O’Connor v. O’Connor, 201 Conn. 632, 636 (1986). Federal courts apply the choice

   of law rules of the state in which they sit, and therefore Connecticut choice of law rules govern

   the dispute in the present case. See Booking v. Gen. Stat Mgmt., 254 F.3d 414, 419 (2d Cir.

   2001). Connecticut applies the law of the jurisdiction with the most significant relationship to the

   lawsuit based on the factors set forth in the Restatement (Second) of Conflict of Laws.

   O’Connor, 201 Conn. at 650. The relevant sections of the Restatement are sections 6 and 145.

   Section 145 reads:

          Restatement (Second) of Conflict of Laws § 145: The General Principle:

              (1) The rights and liabilities of the parties with respect to an issue in tort are
              determined by the local law of the state which, with respect to that issue, has the most
              significant relationship to the occurrence and the parties under the principles stated
              in § 6.
              (2) Contacts to be taken into account in applying the principles of § 6 to determine the
              law applicable to an issue include:
                  (a) the place where the injury occurred,
                  (b) the place where the conduct causing the injury occurred,
                  (c) the domicile, residence, nationality, place of incorporation and place of
                  business of the parties, and
                  (d) the place where the relationship, if any, between the parties is centered.


                                                      6
    
       These contacts are to be evaluated according to their relative importance with respect to
       the particular issue.

Section 6 reads:

       Restatement (Second) of Conflict of Laws § 6: Choice of Law Principles:

           (1) A court, subject to constitutional restrictions, will follow a statutory directive of
               its own state on choice of law.

           (2) When there is no such directive, the factors relevant to the choice of the applicable
           rule of law include
                (a) the needs of the interstate and international systems,
                (b) the relevant policies of the forum,
                (c) the relevant policies of other interested states and the relative interests of
                those states in the determination of the particular issue,
                (d) the protection of justified expectations,
                (e) the basic policies underlying the particular field of law,
                (f) certainty, predictability and uniformity of result, and
                (g) ease in the determination and application of the law to be applied.

Restatement (Second) of Conflict of Laws §§ 6, 145 (1971).

       The first step is to determine “whether there is an actual conflict between the laws of the

jurisdictions involved.” Schwartz v. Liberty Mut. Ins., 539 F.3d 135, 151 (2d Cir. 2008). In the

present case, the possible choice of law jurisdictions are Mexico, where the alleged tort took

place, Massachusetts, where the plaintiffs are domiciled, and Connecticut, where the Resort’s

parent company is located. Neither party argues that Massachusetts law should apply, and there

is no relevant difference between Connecticut and Massachusetts negligence law as it applies to

this case. Mem. in Opp’n Def’s Mot. Sum. J., Doc. No. 84, at 14 (citing Greystone Community

Reinvestment Assn. v. Berean Capital, 638 F. Supp. 2d 278, 288 (D. Conn. 2009)). However,

there are material differences between Mexican and Connecticut tort law. Under Mexican law:

(1) contributory negligence is an absolute bar to recovery, (2) loss of consortium claims are not

                                                  7
 
recognized, (3) there is a stricter causation standard (requiring “direct and immediate” causation

as opposed to Connecticut’s “substantial factor” inquiry), and (4) there are significant limits to

recoverable damages.

         In this case, factors (a), (b), and (d) favor application of Mexican law, because the injury

occurred in Mexico, the alleged negligent conduct occurred in Mexico, and the relationship

between the parties was centered at the Resort in Mexico. Factor (c) favors neither party, because

the plaintiffs are domiciled in Massachusetts, the Resort’s parent company is located in

Connecticut, and the Resort is located in Mexico. Though more factors weigh in favor of the

application of Mexican law, “we need to recall that it is the significance, and not the number, of

[section] 145(2) contacts that determines the outcome of the choice of law inquiry under the

Restatement approach.” O’Connor, 201 Conn. at 653. Still, it is important to note that “in the

absence of unusual circumstances, the highest scorer on the ‘most significant relationship’ test is

the place where the tort occurred.” Spinozzi v. ITT Sheraton, 174 F.3d 842, 844–45 (7th Cir.

1999).

         Thorough choice of law analysis requires weighing the relative significance of the factors

listed in Restatement section 6 as they apply to the facts of this case. The factors most important

to the present case are sections 6(2)(a), (b), (c), and (e), and I assign little weight to sections (d),

(f), and (g).

         With respect to section (d), the facts do not support an inference of justified expectations

that Connecticut law would apply; when vacationing abroad, though an American may feel safer

in a foreign hotel owned by an American chain, “they do not feel that they are on American soil

and governed by American law.” Spinozzi, 174 F.3d at 846. Indeed, the Seventh Circuit noted in

Spinozzi, where an Illinois plaintiff was injured at a Mexican resort, that “[w]e doubt that [the



                                                    8
 
plaintiff] would have thought he was carrying his domiciliary law with him, like a turtle’s house,

to every foreign country he visited.” Id.

        With respect to section (f), applying the law of the place where the injury occurred is

“easy . . . and leads to certainty of result” because “[t]he place of injury is readily ascertainable.”

Restatement (Second) of Conflict of Laws, § 146, cmt. e (1971). Allowing tourists to sue foreign

resorts for injuries sustained abroad under the laws of the victim’s home state (or any state other

than the state in which the injury occurred) would create uncertainty and widely varied results

for resort operators. See Fallhowe v. Hilton Worldwide, 2015 WL 5081690, at *8 (D. Colo. Aug.

28, 2015).

        Regarding section (g), the ease in determination and application of the law to be applied,

it would certainly be easier to apply Connecticut law to the present case, as Alpert argues I

should. However, the burden imposed by the application of comparatively unfamiliar law is

hardly insurmountable, nor is it significant enough to compel me to adopt a “contra-legal

position” on the choice of law issues. See Mastondrea v. Occidental Hotels Management, 391

N.J. Super. 261, 290 (2007). Certainty and ease of application of law need to be considered, but

the Restatement “cautions against attaching independent weight to these auxiliary factors, noting

that they are ancillary to the goal of providing rational, fair choice of law rules.” O’Connor, 201

Conn. at 651. See also Restatement (Second), Conflict of Laws, § 6, comment j (1971). For the

foregoing reasons I conclude that factors (d) and (f) favor applying Mexican law, and factor (g)

favors applying Connecticut law. I turn now to the more important policy factors in sections (a),

(b), (c), and (e).

    1. The needs of the interstate and international systems: section 6(2)(a).

        Alpert argues that section 6(2)(a) favors the application of Connecticut law to best meet

the needs of interstate and international systems. He argues that Mexico may have an interest in

                                                   9
 
protecting American companies doing business in Mexico from lawsuits, but concludes that “this

interest is strongly outweighed by the interest of the states of Connecticut and Massachusetts to

ensure that when an American company promotes vacations to American citizens in facilities

they operate overseas, the safety standards and protections are not diminished in any way.”

Mem. in Opp’n Def’s Mot. Sum. J., Doc. No. 84, at 20. In support of their assertion that Mexican

law should govern this case, defendants argue that “international relations will be facilitated by

the application of Mexican Law,” because “the site of injury and all interaction between Plaintiff

and Resort occurred in Mexico.” Def’s Mem. Supp. Mot. Sum. J., Doc. No. 73-1, at 11. The

defendants argue that if I do not apply Mexican law, then “any guest from anywhere in the world

would be able to sue in their own country, and the hotels would be forced to litigate in a forum in

which they have no ties.” Id.

       Alpert’s argument for the application of Connecticut law is based on the Resort’s parent

company’s headquarters being located in Connecticut, and therefore defendant’s contention that

refusing to apply Mexican law would subject the Resort to suit in a jurisdiction in which it has no

ties is without merit. He argues that the present case is distinguishable from Spinozzi, for

example, where the defendant Mexican resort’s only tie to plaintiff’s home state of Illinois was

through advertisement. Furthermore, although it may be true that application of Mexican law

will best serve the needs of interstate and international systems, defendants point only to the

location of the incident to support that notion.

       Plaintiff’s arguments in support of the application of Connecticut law are over-simplified.

States do have a legitimate interest in the safety of their citizens and in fair compensation for

injured citizens. See Mastondrea v. Occidental Hotels Management, 391 N.J. Super. 261, 286

(Ct. App. 2007) (“New Jersey has an interest in the fair compensation of injured New Jersey



                                                   10
 
residents.”); Sacks v. Four Seasons Hotel, 2006 WL 783441, at *17–18 (“Texas has a strong

interest in protecting the rights of its citizens . . . [and] also has a strong interest in controlling

conduct of corporations that choose to do business within its borders.”). But Mexico has a

compelling interest is regulating its tourism industry and setting its own safety standards. In

Spinozzi the Court noted that “Illinois residents may want a higher standard of care than the

average hotel guest in Mexico, but to supplant Mexican [law] by Illinois tort law would disserve

the general welfare because it would mean that Mexican safety standards . . . were being set by

people having little stake in those standards.” Spinozzi, 174 F.3d at 845. In Mastondrea, where a

New Jersey citizen was injured at a Mexican resort, the Court explained that “[w]hile New Jersey

has legitimate concerns . . . it cannot exempt them from other states’ law setting standards for

local conditions and conduct.” Mastondrea, 391 N.J. Super. at 286.

        It is a matter of common knowledge that tourism emanating from the United States is a

major industry in Mexico. See Hernandez v. Burger, 102 Cal. App. 3d 795, 802 (1980). The

Hernandez court remarked that “[f]ostering tourism . . . is, of course, a legitimate interest of

Mexico and the application of Mexico’s limited damages law to nonresident[s] . . . might well

advance that interest.” Id. When deciding a choice of law issue between New York and Mexican

law, a New York judge noted that “Mexico’s interests are more direct and unambiguous [than

New York’s] . . . Mexico has a strong substantive interest in encouraging the development of a

tourist industry. This includes protecting the reasonable and justifiable expectations of

commercial and resort entities within its borders from the severe uncertainty of financial liability

arising out of suits in the United States and other foreign jurisdictions.” Feldman v. Acapulco

Princess Hotel, 520 N.Y.S. 2d 477, 486 (Sup. Ct. 1987).




                                                    11
 
       In the present case, Alpert argues that Connecticut law should apply because the majority

of the Resort’s guests are American. Mem. in Opp’n Def’s Mot. Sum. J., Doc. No. 84, at 21. I

disagree. As a district judge in Colorado explained, “Mexico has a strong interest in regulating

resorts’ conduct and ensuring foreign tourists’ safety. An overseas resort, no matter how many

American tourists comprise its clientele, is not a jurisdictional enclave.” Fallhowe v. Hilton

Worldwide, 2015 WL 5081690, at *6 (D. Colo. Aug. 28, 2015).

       The first policy consideration—the needs of the interstate and international systems—

seeks to “further harmonious relations between states and to facilitate commercial intercourse

between them.” Restatement (Second) of Conflict of Laws, § 6, cmt. d (1971). Mexico has a

significant interest in applying its tort law to participants in Mexico’s tourism industry. Applying

Connecticut law to tort claims that arose from events occurring in Mexico would “undermine

Mexico’s sovereignty and its ability to regulate its resort industry.” Fallhowe, 2015 WL at *7.

       Accordingly, I conclude that this first factor weighs decidedly in favor of applying

Mexican law to the present case.

    2. The relevant policies of the interested forums, and the basic policies underlying the field
       of tort law: sections 6(2)(b), (c), and (e).

       The Restatement Second explains that in personal injury cases, the choice of law will

generally favor the jurisdiction in which the alleged tortious conduct and the injury occurred,

except in those rare instances where another jurisdiction has a demonstrably dominant interest

and no policy of the locus state is frustrated by the application of the sister state’s policy. See

Erny v. Estate of Merola, 171 N.J. 86, 103 (2002); Restatement (Second) of Conflict of Laws, §

145 cmt. e; § 146 cmts. c and d. I have already determined that Mexico’s policy interest in

controlling its tourism industry is more significant than any interest Connecticut may have in

applying its own tort law in this case. Connecticut has no interest in the application of

                                                  12
 
Connecticut tort law that is “demonstrably dominant” to Mexico’s interest in regulating

negligence standards as they apply to the tourism industry. Moreover, no policy of Connecticut is

unduly frustrated by the application of Mexican tort law in this case. I therefore find that

Restatement factors (b), (c), and (e) favor the application of Mexican law.

            I give the most weight to Restatement section 6 factors (a), (b), (c), and (e), all of which

favor the application of Mexican law. I therefore hold that Mexican law applies to this case.

    B. Causation Analysis

              In order to impose liability, Mexican tort law requires that a plaintiff prove that his or

her injury was the immediate and direct result of the defendant’s unlawful act. Summers v.

Hotels, 2013 WL 12113444, at *4 (C.D. Cal. Sept. 20, 2013). “Mexican courts have construed

the “immediate and direct consequence” requirement to mean that, in order to impose liability

and assess damages, the relationship between a defendant’s conduct and the plaintiff’s injuries

must be so close that there can be no other additional or intervening conduct by another party to

which the legal injury or injuries can be attributed.” Id. When a third party or a fortuitous event

contributes to a plaintiff’s injury, Mexican law focuses on the foreseeability of that third party’s

intervention or that event’s occurrence to allocate liability between parties. Ryan G. Anderson,

Transnational Litigation Involving Mexican Parties, 25 St. Mary’s L.J. 1059, 1098 (1994) (cited

as authority on Mexican tort law by the Second Circuit, see Curley v. AMR Corp., 153 F.3d 5, 13

(2d Cir. 1998)). Article 2111 of the Mexican Civil Code of the Federal District “provides that ‘no

one is obligated with regard to a fortuitous event or force majeure except when he has caused it

or contributed thereto, or when he has expressly accepted such liability, or when the law imposes

it.’” Id.

            In a 1989 paper on the application of Mexican negligence law, Boris Kozolchyk and

Martin Ziontz analyzed a series of facts based on a Michigan District Court case in which Ziontz
                                                     13
 
was one of the attorneys, and Kozolchyk was an expert witness on Mexican law. Boris

Kozolchyk, Martin L. Ziontz. A Negligence Action in Mexico: An Introduction to the Application

of Mexican Law in the United States, 7 Ariz. J. Int’l & Comp. L. 1 (1989) (cited as authority on

Mexican tort law by the Second Circuit; see Curley v. AMR Corp., 153 F.3d 5, 13 (2d Cir.

1998)). In the case described in that article, an American couple named Moira and Walt were

vacationing at a resort in Mexico. Id. at 3. Moira rented snorkeling equipment and ventured

down to the beach, passing a small sign at the entrance used by most swimmers that warned of

the dangerous surf at the Mexican beach. Id. When she was in the water about ten feet from the

shoreline, Moira realized that her facemask did not fit properly and was filling with water; as she

attempted to drain the water from the mask, she was buffeted by a series of strong waves, forced

underwater, and was rendered unconscious. Id. Walt was able to rescue Moira from the water

unassisted, but when Moira regained consciousness she could not move her legs. She was

diagnosed as a permanent paraplegic upon her return to the United States. Id.

       Kozolchyk and Ziontz explain that “Mexican courts . . . often use the terms force majeur

(fuerza mayor) and fortuitous or unforeseeable event interchangeably” and define them as “a

future event which is beyond the power of a party to avoid, because it is unforeseeable or, if

foreseeable, unavoidable.” Id. at 28. They define an “unforeseeable event” as one that “impedes

the carrying out of an obligation or legal duty and whose presence cannot be determined or

conjectured by signals or indications that foreshadow its proximity or arrival.” Id. Most

significantly for the present case, under Mexican law, if there are no physical or objective signals

that foreshadow the occurrence of an event, “the question of what is the most reasonable

behavior to cope with the likelihood of its arrival is not particularly relevant since the act or

event is still deemed unforeseeable.” Id. Therefore, defenses of fortuitous event and force majeur



                                                  14
 
are much more powerful in Mexican law than in Anglo-American law, because “certain acts or

events will be categorized, a priori, as unforeseeable.” Id. Indeed, a Mexican judge may treat a

supervening act or event as per se fortuitous or as a force majeur without evidence of reasonable

behavior or an attempt to mitigate damages. Id. at 28–29.

       Two Mexican cases illustrate that jurisdiction’s treatment of fortuitous events. In Miguel

v. Villarreal, a drought caused the loss of more than 60% of the plaintiff’s cattle. Kozolchyk, 7

Ariz. J. Int’l & Comp. L., at 29 (citing Miguel v. Villarreal, 1960 Bol. Info. Jud. 408, Tesis 8119

(1960)). The Mexican Supreme Court held that “the defendant, lessee of the land and cattle, was

not obligated to return the cattle to his lessor if this lessee could prove the fortuitous event of

drought. The lessee proved this by introducing documents in the public record referring to the

Coahuilan drought; no proof was required on the drought’s reasonable foreseeability or on

defendant’s mitigation of damages.” Id. In another case, Mexico’s Supreme Court considered a

stationary vessel dragged by “winds, hurricanes and impetuous currents” to be a force majeur,

and the victims were required to absorb the damages. Id. at 29 (citing Petróleos Mexicanos, 3 (3a

Sala) Semanario 6th 105 (1957)). Kozolchyk and Ziontz conclude that, with respect to their

subject case, “a Mexican court could easily regard the suddenness and strength of the waves and

undertoe in Moira’s case as per se fortuitous or as a force majeur.” Id.

       The present case is analogous to the case discussed by Kozolchyk and Ziontz; the wave

that struck Alpert appeared suddenly and forcefully. Though the beach at the Resort was known

to be dangerous, the relative strength and sudden formation of any individual wave is entirely

unforeseeable. Because there is no way to predict when any such wave will appear, Mexican law

does not call for an inquiry regarding the Resort’s reasonableness in coping with the likelihood

of the wave’s arrival. I therefore conclude that, under Mexican law, the sudden, strong wave that



                                                  15
 
      struck Alpert was per se fortuitous, and any alleged negligent acts or omissions by the Resort fall

      short of the “direct and immediate” causation standard. Accordingly, defendants’ motion for

      summary judgment with respect to causation is granted, and Alpert’s cross-motion for partial

      summary judgment is denied.


IV.          Conclusion

             For the foregoing reasons, defendants’ motion for summary judgment is GRANTED. The

      clerk shall enter judgment and close this case.

             So ordered.

      Dated at Bridgeport, Connecticut, this 29th day of October 2018.




                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                        16
       
